In Mandamus. Upon consideration of relator’s motion for an order for respondents to show cause why they should not be held in contempt for failure to comply with our December 2, 1998 order,
IT IS ORDERED that respondents show cause why they should not be held in contempt of our December 2, 1998 order. Any evidence the parties intend to present on the contempt issue is due within thirty days; respondents’ brief is due within twenty days after the submission of evidence; relator’s brief is due within twenty days after the filing of respondents’ brief; and respondents’ reply brief is due within five days after the filing of relator’s brief. See State ex rel. Howard v. Ferreri (1995), 72 Ohio St.3d 1543, 650 N.E.2d 903.